DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendments submitted on 12/14/2021 have been considered and entered.  Claims 1-4, 9 and 10 have been amended.  Therefore, claims 1-10 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3, the closest prior art of Frait et al. disclose a brake control unit (figs. 1-7) comprising: a processor (note the control circuit including a control means to process input and output signals in order to operate the brakes; col. 3, lines 4-17), a first signal relating to at least one of an operating condition of a towing vehicle, a manual input, an operating condition of a towed vehicle (note col. 7, line 63 to col. 8, line 25), and a second signal sent by the processor to brakes of the towed vehicle based on the first signal (note col. 12, lines 24-32), wherein the processor samples a supply voltage (Vb) and adjusts a duty cycle of the second signal based on variations in the supply voltage to maintain a constant voltage (note the comparator 84 applies a substantially constant voltage to the current amplifier 92 to fully actuate the towed vehicle brakes 16 and 17 as disclosed in col. 9, lines 54-56) of the second signal (note abstract, figs. 6a, 6b and 6c and col. 3, lines 4-17, lines 39-43, col. 9, lines 26-57, col. 12, lines 52-61 and col. 13, lines 25-46).
However, prior art fails to disclose alter the duty cycle of the second signal in response to determining that the first voltage varies from the second voltage, such that a voltage output of 
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 3.  Therefore, independent claims 1 and 3 are allowable.  Claims 1-4, 9 and 10 depend directly or indirectly on claims 1 and 3 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657